IN THE
                         TENTH COURT OF APPEALS



                               No. 10-20-00031-CR

                      IN RE WILLIAM CHARLES WEBB


                               Original Proceeding


                         MEMORANDUM OPINION

      William Charles Webb, acting pro se, has filed a petition for writ of mandamus

against the Board of Pardons and Paroles. This Court’s mandamus jurisdiction does not

extend to the Board of Pardons and Paroles.     See TEX. GOV’T CODE ANN. § 22.221.

Accordingly, we dismiss Webb’s petition for writ of mandamus for want of jurisdiction.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed February 5, 2020
Do not publish
[OT06]